— Appeals by defendant from two judgments of the Supreme Court, Kings County (Lombardo, J.), both rendered December 16, 1981, convicting him of two counts of robbery in the first degree, upon his pleas of guilty, and imposing sentences. H Judgments affirmed. 11 We have reviewed the record and agree with defendant’s assigned counsel that there are no meritorious issues that could be raised upon appeal. Counsel’s application for leave to withdraw as counsel is granted. (See Anders v California, 386 US 738; People v Paige, 54 AD2d 631; cf. People v Gonzalez, 47 NY2d 606.) Titone, J. P., Mangano, Gibbons and Brown, JJ., concur.